Citation Nr: 0834109	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-09 714 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, may such claim be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to August 
1969, and received a discharge under conditions other than 
honorable for his service from August 1969 to July 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veteran Affairs (VA) Cleveland, Ohio Regional 
Office (RO).


FINDINGS OF FACT

1.  An October 2004 rating decision denied service connection 
for PTSD on the basis that there was no evidence of a current 
diagnosis of PTSD, and the veteran did not appeal this 
decision within one year of receiving notification.  

2.  Evidence added to the record since the October 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
PTSD, and raises a reasonable possibility of substantiating 
that claim.

3.  The preponderance of the evidence demonstrates that the 
veteran does not have PTSD. 


CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 2004 
rating decision denying the veteran's application for service 
connection for PTSD is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's April 2006 claim, letters from the RO dated in 
April 2006 and May 2006 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Board also notes that the 
appellant has been informed through these letters of the 
definition of new and material evidence, and what evidence 
would be necessary to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Further, his statements 
reflect his engagement in the claims process, such that the 
purpose of the notice requirements to ensure a fair 
adjudication has not been frustrated.  In view of this, any 
defect in the manner or timing of notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been provided a VA examination related to this 
claim, and an appropriate medical opinion has been provided.  
The appellant has failed to appear for his scheduled hearing 
before the Board and a request for postponement has not been 
received; therefore, the Board will proceed as though the 
request for a hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).  Additionally, the Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  



New and Material Evidence

An October 2004 rating decision denied the veteran's service 
connection claim for PTSD, on the basis that there was no 
current diagnosis of PTSD.  At that time, the veteran had 
failed to appear for a scheduled VA examination, so no 
examination was rendered.  Consequently, there was no 
evidence of record supporting the veteran's claim for PTSD.  
This decision became final, after the veteran failed to 
appeal the decision within the prescribed time.  38 U.S.C.A. 
§ 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the October 2004 rating decision.  The additional 
evidence added to the record includes a Social Security 
Administration Mental Residual Functional Capacity Assessment 
dated August 2005, which diagnoses the veteran with PTSD, 
Major Depressive Disorder, and Personality Disorder.  
Additionally, a July 2005 Disability Evaluation conducted for 
Social Security Administration purposes also finds the 
veteran has PTSD, Personality Disorder, and Psychosocial and 
Environmental Problems.  

Prior to the October 2004 rating decision, no medical 
evidence was of record indicating the veteran had PTSD, and 
this deficiency served as the basis for the denial of his 
service connection claim.  The veteran has now presented 
necessary evidence related to a previously unestablished 
element of his claim.  Specifically, he has presented 
evidence which provides support for his contention that he 
has PTSD.  The Board finds the newly submitted documents to 
be new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam; however after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for PTSD because the most convincing medical evidence 
reflects that the veteran does not have service-related PTSD.

In reaching this conclusion, the Board notes that the veteran 
indicated multiple stressors associated with his PTSD claim, 
and it is observed that he earned the Combat Infantryman 
Badge serving in Vietnam.  Thus, no further confirmation of 
an in-service stressor is necessary.  Nevertheless, he has 
not submitted any consistent medical evidence to support a 
nexus between his PTSD and his service. 

A July 2005 Disability Evaluation Report, conducted for the 
Social Security Administration, concluded the veteran had 
PTSD, Major Depressive Disorder, Personality Disorder, and 
Psychosocial and Environmental Problems.  In this 
examination, some of the veteran's Vietnam experiences are 
detailed among other post-service experiences.  As the 
primary purpose of this examination was to determine the 
veteran's overall employability, no distinction was made by 
the examiner concerning whether in-service, or post service, 
stressors served as a basis for the veteran's PTSD diagnosis.  

Another Social Security Administration evaluation dated in 
August 2005 also diagnoses the veteran with PTSD among other 
mental conditions.  At this evaluation, the veteran indicated 
he had dreams of his time in Vietnam, but the frequency and 
details of these dreams are not noted.  At this time the 
veteran's GAF score was 50, but no other indication is 
provided as to what medical standards were applied in 
reaching the ultimate conclusions.  Additionally, there is no 
diagnosis relating the veteran's in-service stressors to the 
PTSD diagnosis. 

The veteran was afforded a comprehensive psychiatric 
examination by the VA in June 2006, which resulted in a 
conclusion that he did not have PTSD.  The report reflects 
that the examiner interviewed the veteran and conducted a 
psychological examination.  During this examination, the 
examiner specifically considered the veteran's stressors, and 
diagnosis of PTSD by two other mental health providers.  
Following this evaluation, the veteran was diagnosed with 
panic disorder without agoraphobia and chronic alcohol abuse, 
but not PTSD.  

During this examination, the examiner reviewed the veteran's 
medical history and specifically noted that "[t]he veteran 
does not meet DSM-IV criteria for a diagnosis of PTSD either 
in terms of valid Criterion A stressor nor presenting with a 
full constellation of symptoms necessary for this 
diagnosis."  The examiner reached this conclusion, even 
after considering the previous diagnosis of PTSD by Social 
Security Administration examiners, because both evaluations 
failed to provide a "full constellation of PTSD symptoms."  
Upon concluding this comprehensive evaluation, the examiner 
indicated the veteran presented "...symptoms consistent with 
panic disorder which appear to be longstanding an [sic] 
unrelated to military history."  

The Board notes that the more thorough VA psychological 
examination supports the conclusion that the veteran does not 
have PTSD.  The VA examination is most probative as it 
directly opines on whether the veteran's PTSD is related to 
his military service.  Moreover, the examiner specifically 
considers the veteran's medical history, and previous 
diagnosis of PTSD, to reach an ultimate diagnosis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a service connection claim must be accompanied 
by evidence that establishes that the claimant currently has 
the claimed disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the present case, however, the most 
credible medical evidence shows that the veteran's current 
symptoms do not support a diagnosis of PTSD.  Further, the 
medical evidence conducted for Social Security Administration 
purposes that diagnosed the veteran with PTSD failed to 
connect the diagnosis to the veteran's military service, or 
any other specific stressor.  The veteran's own opinion, as 
expressed in his multiple statements, that his current 
complaints are related to service and are due to PTSD, are 
not enough to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  Accordingly, the Board concludes that 
PTSD was not incurred in or aggravated by service.  


	(CONTINUED ON NEXT PAGE)









ORDER

New and material evidence has been presented to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD), but the reopened claim is denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


